We are of the opinion that the application for the writ of error in this case should be refused. But in order to prevent misapprehension as to the scope of our rulings, we deem it proper to point out the errors assigned in the petition.
The first specification of error in this court is that the Court of Civil Appeals erred in overruling the first assignment of error in that court, which is, that the trial court erred in overruling defendants' general demurrer and special exception to plaintiff's petition. This assignment is too general.
The second is to the effect that the trial court erred in finding that the defendant Dunn knew of the substitution of the coffin that was delivered for that purchased by the plaintiffs. We can not say that the finding was without evidence to support it.
The third specification of error is as to the trial court's finding that the coffin which was actually furnished was too small. We think the assignment shows no error.
The fourth is to the effect that the court erred in permitting the plaintiffs to recover the purchase money paid for the coffin that was delivered. We think the Court of Civil Appeals also correctly disposed of this assignment and upon satisfactory grounds.
These are all the specifications of error in this court. The opinion of the Court of Civil Appeals discusses other questions raised by the assignments in that court, about which we would have had more difficulty. But these questions not being assigned here are not before us and we are not caled upon to consider them.
Writ refused. *Page 479